Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the use of a sealant between the connections of the inner extensions and central element, as set forth in claim 4; and the application of a sealant or adhesive to at least one of the inner extensions, as set forth in claim 17; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 236.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 5 recites the limitation "the second inner extension" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. Furthermore, it is unclear whether this element is the same element as the previously disclosed “second inner extension portion”, or is an additional element of the invention.

Claim 11 recites the limitation "the first and second end portions" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. 
	
Claim 11 recites the limitation "the end portions" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. Furthermore, it is unclear whether this element is the same element as the previously disclosed “first and second end portions”, or is an additional element of the invention.

Claim 14 recites the limitation "the end elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. Furthermore, it is unclear whether this element is the same element as the previously disclosed “first and second end portions”, or is an additional element of the invention.
Claim 20 recites the limitation "heat treating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wodrich et al (8,684,475). Figure 3B of Wodrich et al shows a bushing assembly 318 for a track assembly. 
	Per claim 1, the bushing assembly 318 includes first and second end elements 330 and a central element 332 located between the first and second end elements 330. The central element 332 includes a greater hardness (at 334) than the first and second end elements 330. Together, the first and second end elements 330 and the central element 332 form a bushing with a longitudinal opening 322 extending therethrough.
	Per claim 2, the central element 332 is formed with a wear-resistant material 334, which engages a sprocket to drive a track link assembly. It should be noted that the limitation that the first and second end elements are “formed of pressed or forged steel” is a method limitation present in a product claim, and thus receives no patentable weight (see MPEP 2113). 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al (‘475). Wodrich et al does not disclose the height of the central element being approximately 10-12mm higher than the first and second end elements. However, it would have been obvious to one of ordinary skill in the art to form the central element with a height above the first and second end elements as a result effective variable, suitable to allow interaction between the bushing and the drive sprocket.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al (‘475) as applied to claims 1-2 and 8-9 above, and further in view of Miyaura (2001/0001223). Wodrich et al shows (in Figure 1) the use of a track link assembly including a plurality of track links, a pin, and a bushing (the features of which are discussed in section 12 above). Wodrich et al does not disclose that the track links provide a longitudinally inward compression force of the end portions of the bushing.
Miyaura teaches the use of a track bushing 9 having first and second end elements 9a onto which the track links 3-4 are press fit (i.e. provide a longitudinally inward compression fore thereto). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to attach the first and second end elements of the bushing of Wodrich et al to the track links in the manner taught by Miyaura, as a substitute equivalent manner of attachment, to prevent the track links from decoupling with the bushing during use.

Allowable Subject Matter
Claims 3-4, 6-7, 10, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 13-15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show track bushing structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617